United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 18, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-40532
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDWARD JEROME BUTLER,

                                      Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:04-CR-175-1
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Edward Jerome Butler has moved for

leave to withdraw and has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).    Butler has filed a response,

in which he raises claims of ineffective assistance of trial

counsel.   We conclude that the record is insufficiently developed

to allow consideration on direct appeal of Butler’s claims of

ineffective assistance of counsel.     See United States v.

Brewster, 137 F.3d 853, 859 (5th Cir. 1998).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40532
                                -2-

     Our independent review of counsel’s brief, Butler’s

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   The

Government’s motion to dismiss the appeal is DENIED.